Fill in this information to identify the case

Debtor 1 Angelique Haqq

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: NORTHERN District of OHIO
                                                                              (State)
Case number 18-17414


Official Form 410S1
Notice of Mortgage Payment Change                                                                                                 12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank National Association, not in its
                               individual capacity but solely as Trustee for NRZ
Name of creditor               Pass-Through Trust XI-B                                  Court claim no. (if known)            2
                                                                                        Date of payment change
Last four digits of any number                                                          Must be at least 21 days after date of        1/1/2020
you use to identify the debtor's                                                        this notice
account:                                6387
                                                                                        New total payment:
                                                                                        Principal, interest, and escrow, if any       $734.11
Part 1:           Escrow Account Payment Adjustment
  1.   Will there be a change in the debtor's escrow account payment?
           No
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
           Describe the basis for the change. If a statement is not attached, explain why:


           Current escrow payment:         $432.88        New escrow payment:       $421.23

Part 2:           Mortgage Payment Adjustment
  2.   Will the debtor's principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-rate
       note?
           No
           Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is
           not attached, explain why:


           Current interest rate:                                %          New interest rate:                                    %

           Current principal and interest payment: $                        New principal and interest payment: $

Part 3:           Other Payment Change




19-038916_TC
             18-17414-jps           Doc         FILED 11/15/19        ENTERED 11/15/19 12:29:24                        Page 1 of 8
 3.   Will there be a change in the debtor's mortgage payment for a reason not listed above?
         No
         Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
         agreement. (Court approval may be required before the payment change can take effect)

         Reason for change:

         Current mortgage payment: $                                   New mortgage payment: $




19-038916_TC
          18-17414-jps         Doc      FILED 11/15/19           ENTERED 11/15/19 12:29:24               Page 2 of 8
Debtor 1          Angelique Haqq                                           Case number (if known) 18-17414
            First Name                      Middle Name      Last Name



Part 4:              Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
  number.
  Check the appropriate box.
           I am the creditor.
           I am the creditor's authorized agent.

  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.

  X        /s/Stephen R. Franks                                                 Date
                                                                                        11/15/2019
      Signature

                          Stephen R. Franks
  Print:                                                                        Title    Attorneys for Creditor

  Company                 Manley Deas Kochalski LLC

  Address                 P.O. Box 165028
                         Number             Street

                          Columbus, OH 43216-5028
                         City                        State     ZIP Code

  Contact phone            614-220-5611                                         Email     amps@manleydeas.com




19-038916_TC
               18-17414-jps            Doc           FILED 11/15/19       ENTERED 11/15/19 12:29:24               Page 3 of 8
                                CERTIFICATE OF SERVICE
                                            15 2019, a true and accurate copy of the foregoing
       This is to certify that on November ___,
Notice of Payment Change was served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on
the Court's Electronic Mail Notice List:

   Office of U.S. Trustee, Northern District of Ohio, (Registered address)@usdoj.gov

   Lauren A Helbling, Chapter 13 Trustee, lauren@helblinglpa.com

   Joanne Brown, Attorney for Angelique Haqq, courtfile@yahoo.com

and on the below listed parties by regular U.S. mail, postage prepaid:

   Angelique Haqq, 3788 Northampton Road, Cleveland, OH 44121

   Angelique Haqq, 3788 Northampton Road, Cleveland Heights, OH 44121


                                                       /s/Stephen R. Franks




19-038916_TC



 18-17414-jps      Doc     FILED 11/15/19      ENTERED 11/15/19 12:29:24           Page 4 of 8
                                                                                  10/31/2019                OUR INFO

                                    8950 Cypress Waters Blvd.
                                                                             Redacted                       ONLINE
                                                                                                            www.mrcooper.com
                                    Coppell, TX 75019                        Redacted
                                                                                                            YOUR INFO
                                                                                                            CASE NUMBER
                                                                                                            1817414

                                                                                                            LOAN NUMBER
LAUREN A HELBLING                                                                                        RedactedRedacted
200 PUBLIC SQ STE 3860
                                                                                                            PROPERTY ADDRESS
CLEVELAND,OH 44114-2322
                                                                                                            3788 NORTHAMPTON RD
                                                                                                            CLEVELAND HEIGHTS,OH 44121




Dear LAUREN A HELBLING

Why am I receiving this letter?
An annual escrow analysis was performed on the above referenced account.

What do I need to know?
Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
statement is for informational purposes only and should not be construed as an attempt to collect a debt.

What do I need to do?
No action is required. A copy of this Escrow Account Disclosure Statement has also been provided to ANGELIQUE HAQQ for
reference.

If you have any questions, your Dedicated Loan Specialist is Glen Huckabay and can be reached at (866)-316-2432 or via mail at
the address listed above. Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at
www.mrcooper.com for more information.

Sincerely,

Mr. Cooper

Enclosure: Escrow Account Disclosure Statement




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
attempt to collect a debt from you personally.

                                                                                                                                                 TAL
             18-17414-jps           Doc        FILED 11/15/19              ENTERED 11/15/19 12:29:24                       Page 5 of 8
18-17414-jps   Doc   FILED 11/15/19   ENTERED 11/15/19 12:29:24   Page 6 of 8
                                                                                                    Escrow Account Disclosure Statement
                                        8950 Cypress Waters Blvd.                                   Customer Service: 888-480-2432
                                        Coppell, TX 75019                                           Monday through Thursday from 7 a.m. to 8 p.m. (CT),
                                                                                                    Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                    to 12 p.m. (CT)

                                                                                                    Tax /Insurance: 866-825-9267
                                                                                                    Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                    Friday from 8 a.m. to 7 p.m. (ET) and Saturday from 9 a.m.
                                                                                                    to 3 p.m. (ET)
LAUREN A HELBLING
200 PUBLIC SQ STE 3860                                                                              Your Loan Number: Redacted
CLEVELAND,OH 44114-2322                                                                             Statement Date: 10/31/2019




        Why am I             Mr. Cooper completed an analysis of your escrow account to ensure that the account is funded correctly, determine any surplus or
   receiving this?           shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
                             taxes and insurance (unless limited by your loan documents or state law). This measure helps to avoid a negative balance in the
                             event of changing tax and insurance amounts.

   What does this            At this time, your Escrow Account has less money than needed and there is a shortage of $0.00. Due to this shortage and changes in
    mean for me?             your taxes and insurance premiums, your monthly escrow payment will decrease by ($11.65). Eﬀective 01/01/2020, your
                             new total monthly payment** will be $734.11.

         What do I           You may either 1) make the new monthly payment listed of $734.11 or 2) pay the shortage in part or in full by sending
                             the full or partial shortage amount along with the completed coupon below. If you choose to pay in full, please note your new
        need to do?          monthly payment will be $734.11, which includes adjustments made for changes in taxes and insurance premiums. No action is
                             required at this time as the shortage amount = $0.00.

                                                                          Current Monthly                                                           New Monthly
  Total Payment                                                                                            Payment Changes
                                                                                 Payment                                                               Payment
  PRINCIPAL AND INTEREST                                                            $312.88                                 $0.00                         $312.88
  ESCROW                                                                            $432.88                               ($11.65)                        $421.23
  Total Payment                                                                    $745.76                               ($11.65)                        $734.11
  See below for shortage calculation
 What is a Shortage? A shortage is the diﬀerence between the lowest projected balance of your account for the coming year and your minimum
 required balance. To prevent a negative balance, the total annual shortage is divided by $12.00 months and added to your monthly escrow payment, as
 shown below.


                    Minimum Required Balance                                                                      Lowest Projected Balance
                            $842.46                                                                                        $842.46


                                                                      $0.00 / $12.00 = $0.00
                                    Please see the Coming Year Projections table on the back for more details
  Escrow Payment                                                               Current Annual                                                 Anticipated Annual
                                                                                                                  Annual Change
  Breakdown                                                                     Disbursement                                                       Disbursement
  COUNTY TAX                                                                          $3,547.56                              ($26.78)                    $3,520.78
  HAZARD SFR                                                                          $1,647.00                             ($113.00)                    $1,534.00
  Annual Total                                                                       $5,194.56                             ($139.78)                    $5,054.78
If you have questions about changes to your property taxes or homeowners’ insurance premiums, please contact your local taxing authority or insurance provider. For more
information about your loan, please sign in at www.mrcooper.com.




Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to
collect a debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property
securing the loan obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication
shall be construed as an attempt to collect against the borrower personally or an attempt to revive personal liability.
If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the loan)
that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an attempt to
collect a debt from you personally.




                                                    This Area Intentionally Left Blank




             18-17414-jps               Doc         FILED 11/15/19                 ENTERED 11/15/19 12:29:24                             Page 7 of 8                       SHRT
The change in your escrow payment** may be based on one or more of the following factors:
PAYMENT(S)                                                TAXES                                                   INSURANCE
● Monthly payment(s) received were less than              ● Tax rate and/or assessed value changed                ● Premium changed
   or greater than expected                               ● Exemption status lost or changed                      ● Coverage changed
● Monthly payment(s) received earlier or later            ● Supplemental/Delinquent tax paid                      ● Additional premium paid
   than expected                                          ● Paid earlier or later than expected                   ● Paid earlier or later than expected
● Previous overage returned to escrow                     ● Tax installment not paid                              ● Premium was not paid
● Previous deﬁciency/shortage not paid entirely           ● Tax refund received                                   ● Premium refund received
                                                          ● New tax escrow requirement paid                       ● New insurance escrow requirement paid
                                                                                                                  ● Force placed insurance premium paid

                                               Prior Year Account History and Coming Year Projections
This is a statement of the actual activity in your escrow account from 01/19 through 12/20. This statement itemizes your actual
escrow account transactions since your previous analysis statement or initial disclosure, and projects payments, disbursements, and
balances for the coming year. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
year. By comparing the actual escrow payment with the previous projections listed, you can determine where a diﬀerence may have occurred. When applicable,
the letter 'E' beside an amount indicates that a payment or disbursement has not yet occurred but is estimated to occur as shown.
Projections are included to ensure suﬃcient funds are available to pay your taxes and /or insurance for the coming year. Under Federal
Law (RESPA), the lowest monthly balance in your escrow account should be no less than $842.46 or 1/6th of the total annual projected disbursement from
your escrow account, unless your mortgage documents or state law speciﬁes otherwise. Your projected estimated lowest account balance of $842.46 will be
reached in July 2020. When subtracted from your minimum required balance of $842.46, an Escrow Shortage results in the amount of $0.00. These
amounts are indicated with an arrow (<).
This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy ﬁling date are included
in your bankruptcy plan and will be paid in the plan. This analysis considers insurance, taxes and other amounts that will come due after the
ﬁling of your bankruptcy case.

            Projected         Actual            Projected                Actual                         Description                   Projected            Actual
 Month      Payment          Payment          Disbursement            Disbursement                                                     Balance            Balance
                                                                                                            Start                     $3,030.16       ($7,831.09)
 01/19         $432.88         $432.88                 $1,773.78            $1,760.39*      *            COUNTY TAX                      $1,689.26      ($9,158.60)
 02/19         $432.88        $432.88E                     $0.00                 $0.00                                                   $2,122.14      ($8,725.72)
 03/19         $432.88       $1,454.52E                    $0.00                 $0.00                                                   $2,555.02      ($7,271.20)
 04/19         $432.88        $943.70E                     $0.00                 $0.00                                                   $2,987.90      ($6,327.50)
 05/19         $432.88         $943.70                 $1,647.00            $1,534.00*      *            HAZARD SFR                       $1,773.78     ($6,917.80)
 06/19         $432.88         $943.70                     $0.00            $1,760.39*      *            COUNTY TAX                      $2,206.66      ($7,734.49)
 07/19         $432.88         $943.38                 $1,773.78                 $0.00                   COUNTY TAX                        $865.76       ($6,791.11)
 08/19         $432.88        $943.38E                     $0.00                 $0.00                                                   $1,298.64      ($5,847.73)
 09/19         $432.88        $943.38E                     $0.00                 $0.00                                                    $1,731.52    ($4,904.35)
 10/19         $432.88       $3,583.42E                    $0.00                 $0.00                                                   $2,164.40      ($1,320.93)
 11/19         $432.88        $432.88E                     $0.00                 $0.00                                                   $2,597.28        ($888.05)
 11/19          $0.00        $2,122.10E                    $0.00                 $0.00          Anticipated Payments 08/18-12/18         $2,597.28        $1,234.05
 12/19         $432.88        $432.88E                     $0.00                 $0.00                                                   $3,030.16        $1,666.93
 Total        $5,194.56     $14,552.80                $5,194.56              $5,054.78                       Total                      $3,030.16       $1,666.93
            Projected                           Projected                                                                               Current       Required
            Payment                           Disbursement                                              Description                     Balance        Balance
 Month                                                                                                                                                Projected
                                                                                                            Start                      $1,666.93          $1,666.93
 01/20         $421.23                                 $1,760.39                                         COUNTY TAX                        $327.77            $327.77
 01/20        $1,281.70                                    $0.00                                           BK ADJ                        $1,609.47         $1,609.47
 02/20         $421.23                                     $0.00                                                                         $2,030.70         $2,030.70
 03/20         $421.23                                     $0.00                                                                         $2,451.93         $2,451.93
 04/20         $421.23                                     $0.00                                                                         $2,873.16         $2,873.16
 05/20         $421.23                                 $1,534.00                                         HAZARD SFR                      $1,760.39          $1,760.39
 06/20         $421.23                                     $0.00                                                                         $2,181.62          $2,181.62
 07/20         $421.23                                 $1,760.39                                         COUNTY TAX                        $842.46         $842.46<
 08/20         $421.23                                     $0.00                                                                         $1,263.69         $1,263.69
 09/20         $421.23                                     $0.00                                                                         $1,684.92         $1,684.92
 10/20         $421.23                                     $0.00                                                                         $2,106.15          $2,106.15
 11/20         $421.23                                     $0.00                                                                         $2,527.38         $2,527.38
 12/20         $421.23                                     $0.00                                                                         $2,948.61         $2,948.61
 Total       $6,336.46                                $5,054.78                                              Total                      $2,948.61         $2,948.61

Bankruptcy Adjustment- The Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
contain a line item called "Bankruptcy Adjustment". This amount is a credit based upon the unpaid portion of the escrow funds listed on the proof of claim to
be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount of escrow funds owed in the
proof of claim but ensures that any escrow funds listed on the proof of claim to be paid through the plan will not be collected through the escrow shortage or
surplus listed in the Annual Escrow Account Disclosure Statement. In some instances, only a portion of the proof of or surplus listed in the Annual Escrow
Account Disclosure Statement. In some instances, only a portion of the proof of claim escrow funds are listed as a credit to reach the required minimum
account balance.
You will receive an Annual Escrow Account Disclosure Statement reﬂecting the actual disbursements at the end of the next escrow analysis cycle. However,
you should keep this statement for your own records for comparison. If a previous escrow analysis statement was sent to you by your previous servicer, please
refer to that statement for comparison purposes. If you have any questions, please call Glen Huckabay at 866-316-2432. Our hours of operation are Monday
through Friday from 8 a.m. to 5 p.m. (CT). Our hours of operation are Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at
www.mrcooper.com for more information.
Note: Any disbursements listed after the date of this statement are assumed to be projected or estimated.




             18-17414-jps              Doc         FILED 11/15/19                ENTERED 11/15/19 12:29:24                           Page 8 of 8
